MEMORANDUM **
Surinder Singh Nijjar appeals from the 12-month sentence imposed following his guilty-plea conviction for making false statements to a government agency, and aiding and abetting, in violation of 18 U.S.C. §§ 1001 and 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Nijjar contends that the district court erred by enhancing his sentence pursuant to U.S.S.G. § 2Bl.l(b)(ll) (2002) because it improperly relied on certain testimony, and because the government’s evidence failed to demonstrate that the offense involved a conscious or reckless risk of serious bodily injury or death. We conclude that the district court did not err. See United, States v. Johansson, 249 F.3d 848, 859-60 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.